Hardin, P. J.
According to the notice calling for bids and specifications, and the contract between the parties, payment for the work in question was not to be made “ until the same shall have been completed, and the cost assessed and collected from taxpayers owning property liable to taxation for the construction of said work.” In the contract between the parties it was agreed as follows: “That no payment shall be made to the party of the first *238part under this contract until the cost of said work shall have been ascertained and assessed upon and collected from the taxpayers liable to local taxation upon the same.” The contractor, under the provisions of his contract, therefore, was not in a situation to maintain an action at law for the recovery of the contract price. Hunt v. City of Utica, 18 N. Y. 442. The contract, provided, in terms, that the work should be carried forward in the view and under the direction of the city engineer. It expressly provided that “all plans, explanations, or directions necessary to the carrying out and completing satisfactorily the different descriptions Of work contemplated and provided for under this contract will be given by the said engineer, and such plans and directions shall in all cases be complied with. And it is hereby mutually agreed between the parties hereto that the return of the said engineer shall be the account by which the amount of work done and the materials furnished under this contract shall be computed.” The contract contained also a further provision that “when, in the opinion of the said engineer, the work shall have been fully completed in accordance with this agreement, the said engineer shall, as soon as practicable, make up the final account therefor, and, upon his final acceptance of the work, shall return to the common council said account, duly verified by him, whereupon said common council shall review, and, when satisfactory, shall approve, the same; and thereupon the moneys or property deposited with, his proposal for the work herein described shall be returned to the party of the first part, and, as soon thereafter as the cost of said work shall have been collected from the said taxpayers, the party of the first part shall be entitled to receive the amount due on said final account, retained in full settlement of this contract, less the amount hereinbefore specified.” By the evidence it appears that a final estimate and a statement of the items relating to the work were prepared by the engineer, showing the city of Syracuse indebted to the relator in the sum of $5,241.24 for the work, labor, and materials furnished in the statement, and performed and delivered under the contract. Subjoined to that statement was the following:
“I certify the above amount to be correct, and that the work has been performed and completed according to contract and specifications.
“John B. Borden, City Engineer.
“Syracuse, Dec. 23d, 1889.”
It is to be observed that the return contains no allegation of fraud or fraudulent practice on the part of the contractor or- the engineer, nor is there 'any finding by the court of any fraud in obtaining the certificate of the engineer. During the trial Leonard Durston, who was an assistant engineer during the construction of the sewer, testified as follows: “I saw the work during its progress every time Mr. Borden was there,—most every day. I examined it as it proceeded, and knew the construction of it. We gave the contractor the grade of the sewer by driving a peg down into the soil every 50 feet. Sometimes the pegs were driven flush with the ground, and sometimes a little above. * * * These pegs were driven under the supervision of Mr. Borden, the city engineer. We sometimes drove the pegs 25 feet apart. The figures were marked on the pegs, and given to the inspector, with written instructions to the inspector. We gave the inspector the figures in a book corresponding with the figures on the pegs. Those pegs and grade are made to control the contractor in laying the grade of the sewer. That was done in this case. The sewer was laid as deep as was requited by the figures on" "the pegs. I know it was, because we went there every day. I will say that it was within a quarter or an eighth of an inch. I would not say exactly. I know about the manholes. They were constructed according to the plans and specifications.” He also testified: “The sewer, when it was finished, had a regular, continuous grade, and it was all right. ” Also: “I went there every time Borden went there; and pegs were set along there, and the depth *239given to the contractor or inspector, and the figures marked on the top of the pegs. * * * Mr. Borden, the city engineer, brought the profile with him every time he went up there. I always noticed that he had the plan when he went along there. It was in his office, and was for our use. Whenever we gave levels we took it with us. The plan was there at the time the stakes were set,—every time. He had the plan there, and compared that with the stakes when he went there. I know he did every time.”
Steven Putnam, a witness called by the relator, testified that he was an inspector “appointed to inspect this sewer by the city of Syracuse, and acted as such inspector during its entire construction. I directed the contractor in the construction of it, and gave him the grades. I gave Mr. Ready every grade from first to last. I gave him the grade as established by the pegs driven by Mr. Borden, and according" to the directions given to me by Mr. Borden. * * * It was built according to grade. * * * He built it just to the grade Borden gave him. ” At no point was it built above the grade given to him by the witness. He also testified: “All the pegs were set by the engineer, and he made the marks upon the pegs.” “The grade was given by Mr. Borden upon each one of the pegs. The sewer was built—excavated —according to the figures given on the pegs. * * * Whenever the contractor built the sewer above the grade as given to me by the engineer, I made him take it up and rebuild it on the grade. * * * Ready always put the grade of the sewer where I told him to put it. He followed my directions at all times.” Jerry Reilly was called as a witness for the relator, and gave evidence strongly tending to support the statements made by the inspector. The relator testified that the engineer “drove those pegs. He marked the depth I should go. Told me to go and build it according to them pegs. * * * As the work progressed, he continued to give me pegs. I constructed and built the sewer on the grade given on the pegs in every instance.” “I did it according to the measurements given by the engineer.” Other evidence was given tending to show that the sewer was constructed, in respect to its location and grade, by the relator, under the supervision of, and in accordance with the direction of, the city, through its inspector and its engineer; and evidence was given tending to show that the city had knowledge of the location and grade of the sewer before it accepted the same, and took possession of it, and appropriated it to its use, and before it initiated the proceedings to assess the parties liable to pay for its construction; while, on the other hand, there was some evidence given tending to show that the sewer was not in all respects in accordance with the contract and specifications; that there were some defects and imperfections found therein by actual measurements taken in August, 1890.
When Dillon v. City of Syracuse, (Sup.) 9 N. Y. Supp. 98, was before us, a similar contract was under consideration. In the course of the opinion in that case we had occasion to say; “The parties had a right to agree to be bound by the return of the engineer. Such a provision is obligatory. President, etc., v. Pennsylvania Coal Co., 50 N. Y. 264, and cases cited. By a fair construction of the contract in question, it must,' I think, be held that the return of the engineer was conclusive on the contractors as to the material furnished or work done. * * * It is quite apparent that nothing was to be left open for litigation under the contract, and that the return or final account of the engineer was to include and represent and adjust all the claims of the contractors. . This was to be verified and presented to the common council. They were to review, and, if satisfactory, approve; and thereupon the contractors ‘ shall be entitled to receive the amount due on said final account in full settlement of this contract.”’ Since our decision the court of appeals have decided Brady v. Mayor, 30 N. E. Rep. 757, which approves of the principles contained in our decision in the Dillon Case. In the Brady Case, “the contract required the entire work to be com*240pleted to the satisfaction of the commissioner of public works, and in substantial accordance with the specifications here annexed and the plan therein referred to.’ No fraud was charged, and it was held the contractor was entitled to recover the sum certified, with interest;” and it was further held: “Where the grades were given by the surveyor or his assistant; examination made after the excavation was completed, and before filling in was done; the filling subsequently made to grade, and the work accepted,—if the grade was mistakenly given to the contractor by the surveyor, and the grading done in conformity therewith, and certificates of completion afterwards given, the defendant cannot thereafter refuse to pay because, as the result of a misdirection by its officers, the specifications had not been literally complied with.” In the course of the opinion delivered in the Brady Case it was said: “The-defendant distinctly provided in its contract that its surveyor should be one of the officers to represent its interest in the execution of the contract, and that his certificate that the work had been completed should be essential to-the right of the contractor to demand compensation for his work. Not only does it appear that the grades were furnished by the surveyor or his assistant, but it also appears that he subsequently certified to the completion of tliework as provided by the contract. That the contractor was at liberty to follow the directions of the officers whom the defendant had stipulated to represent it and speak for it in the execution of the contract is manifest, not. only from the provisions of the contract already-referred to, but also to two-others, to which allusion may be briefly made. * * * So, if the grade-should be mistakenly given to the contractor by the surveyor, and the-work should be done in conformity therewith, and certificates of completion after-wards given, the defendant could not thereafter object that the plaintiff should not be compensated because, as the result of a misdirection by its officers, the specifications had not been literally complied with.” See, also, Mulholland v. Mayor, 113 N. Y. 631, 20 N. E. Rep. 856. When the Brady Case was before the general term of the superior court, (9 N. Y. Supp. 893,) it was said in the opinion delivered: “The various officers of the city who had signed certificates testifying to the sufficient completion of the work by the-contractor, Brady, must be regarded as representing the city, and, in the absence of any evidence of fraud, their deliberate certificate must be regarded' as binding on the city. Mulholland v. Mayor, 113 N. Y. 632, 20 N. E. Rep. 856; People v. Stephens, 71 N. Y. 550. The acceptance of the work itself by the city without objection, and the application of the work when accepted to public use, are strong evidence that the contract has been practically and sufficiently carried out. Kingsley v. City of Brooklyn, 78 N. Y. 200; Smith v. Alker, 102 N. Y. 87, 5 N. E. Rep. 791.” In the course of the opinion delivered by the trial judge, reference is made to the case of Bond v. Mayor, 19 N. J. Eq. 376. That was a bill in equity to restrain the defendants from-collecting an assessment, and, after a statement by the chancellor of the facts in respect to the case, he intimated that there was a legal fraud in the case. However, in that case he did not set the assessment aside or deny the contractor any remedy. On the contrary he said, “the only remedy is to make such-deduction from the price as justice requires;” and he concluded his opinion by declaring that a reference should be had to a master to report “ what would-have been the additional cost to O'Connor (the contractor) if, at the time the work was done, he had substantially and fully complied with every express-requisition of his contract. * * *” We think that case is not an authority warranting entire disregard of the certificate and the acts of the city adopting the improvements. Peterson v. Mayor, 17 N. Y. 453. It seems that some $1,500 of money has come to the hands of the treasurer by the voluntary payment to him by some of the parties assessed for the improvement. It is not apparent that the treasurer or the city can withhold the money thus paid for the purpose of satisfying the demands of the relator. The common *241council, in effect, approved of the return of the engineer, and it has never rescinded that action. People v. Mead, 24 N. Y. 114; Ross v. Curtiss, 31 N. Y. 606. In delivering the opinion in Bank v. Wheeler, 72 N. Y. 206, Andrews, J., said: “But, so far as the fund in the hand of the defendants is concerned, it has been raided through the machinery provided by the -act; the Commissioners reported to the supervisors; the supervisors levied the tax; the collector collected it, and paid it to the defendants; and this has all been done with the purpose, from the outset, of paying the interest on the bonds. The town at this stage of the proceeding cannot intervene to arrest the disposition of the fund, and divert it from the purpose intended. The town does not own it, and has no right to its custody, and could not apply it it to any town purpose if it had possession of it. ”
The relator asks to have the defendants continue to discharge their ministerial duties so that the relator may receive the moneys due to him in virtue of his contract with the city under the statute relating thereto- The foregoing views, if adopted, lead to a n,cw trial. Judgment and order reversed, and new trial ordered, with costs to abide the event. All concur.